UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6199



JOHN D. SIMPSON,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-980-7)


Submitted:   April 27, 2000                    Decided:   May 4, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


John D. Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John David Simpson seeks to appeal the district court's orders

(1) denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999), as time-barred, and (2) denying his mo-

tion filed under Fed. R. Civ. P. 59(e).   We have reviewed the rec-

ord and the district court's opinions and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.       See Simpson v.

Angelone, No. CA-99-980-7 (W.D. Va. Dec. 29, 1999; Feb. 3, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                2